                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    ANGEL PICHARDO-MARTINEZ,

                         Plaintiff,

                 v.                                      Case No. 1:18-cv-02674 (TNM)

    UNITED STATES MARSHALS SERVICE,

                         Defendant.



                                 MEMORANDUM AND ORDER

         Angel Pichardo-Martinez brings this action under the Freedom of Information Act

(“FOIA”), see 5 U.S.C. § 552, against the United States Marshals Service (the “Service”).

Before the Court is the Service’s Renewed Motion for Summary Judgment. This motion is ripe.

For the reasons discussed below, the Court will deny the Service’s motion without prejudice.

                                                 I.

         Pichardo-Martinez, a federal prisoner, Compl. at 1, 1 ECF No. 1, was in the Service’s

custody in the Eastern District of Pennsylvania and the Northern District of Ohio, Supp. Kil

Decl. ¶ 9, ECF No. 20-4. During that time, he was detained in two non-federal facilities, the

Community Corrections Association facility in Youngstown, Ohio, and the Lake County Jail,

both of which allegedly housed federal prisoners under contract with the Service. See Compl. at

2. According to Pichardo-Martinez, he was “assaulted in the Lake County Jail after being

transported to the facility by [the Service].” Pl.’s Opp’n at 3, ECF No. 23 (emphasis removed).




1
    All page citations are to the page numbers that the CM/ECF system generates.
                                                 1
       Pichardo-Martinez submitted a FOIA request to the Service for “all medical records that

were generated at the Lake County Jail from September 21, 2015 to April 19, 2016,” and “all

records related to the ass[a]ult against [him] that occur[r]ed on or about September 21, 2015 to

April 19, 2016.” Compl. Ex. A. In a second FOIA request, he sought “all medical records that

were generated at the Community Correction Association between September 1, 2015 to

September 21, 2015,” and “all medical records that were generated between April 19, 2016 to

April 30, 2016.” Id. Ex. C. He also sought copies of the contracts in effect at that time between

the Service and these non-federal facilities. See id. Exs. A, C.

       Although Pichardo-Martinez mailed his requests to the Service’s Office of General

Counsel (“OGC”) on September 10, 2018, Compl. at 3; see id. Ex. B, OGC had no record of

having received them, Kil Decl. ¶ 4, ECF No. 12-1. Instead, OGC treated the copies of the

requests attached to Pichardo-Martinez’s Complaint as new requests, see id. ¶ 6, and assigned

them a single tracking number, 2019USMS33581, Supp. Kil Decl. ¶ 3.

       A preliminary search of JDIS, “a centralized database containing the majority of prisoner

data records collected by the [the Service],” id. ¶ 21, led OGC staff to conclude that the

following offices were likely to maintain responsive records: the Eastern District of

Pennsylvania, the Northern District of Ohio, and the Office of Medical Operations, Office of

Detention Services, and Office of Contracts and Agreements within the Prisoner Operations

Division, id. ¶ 10. Accordingly, OGC contacted the FOIA liaisons in these offices with

instructions to conduct searches for records responsive to Pichardo-Martinez’s request. See id.

¶¶ 11 (Eastern District of Pennsylvania), 14 (Northern District of Ohio), 17–18 (Prisoner

Operations Division, including Office of Medical Operations, Office of Detention Services, and

Office of Contracts and Agreements). Each liaison certified that a search had been conducted



                                                 2
and that potentially responsive records had been forwarded to OGC for review and processing.

See id. ¶¶ 12, 15, 18. OGC staff then reviewed these potentially responsive records and

concluded that no other office or location within the Service was reasonably likely to maintain

responsive records. Id. ¶ 19.

       On March 15, 2019, the Service “released 51 pages of what [it] believed were all

responsive, non-exempt material[.]” Id. ¶ 4; see id. Ex. C. In a supplemental response on

August 16, the Service sent Pichardo-Martinez 18 additional pages of records. Id. ¶ 5; see id. Ex.

D. Upon further review of the documents released on March 15, OGC staff “determined that

information had been incorrectly withheld on 4 pages of material (emails) due to an

administrative oversight[.]” Id. ¶ 20. The Service reprocessed these four pages and sent them to

Pichardo-Martinez with the supplemental response. Id. ¶ 5.

                                                II.

       Courts can decide most FOIA cases on motions for summary judgment. See Brayton v.

Office of U.S. Trade Representative, 641 F.3d 521, 527 (D.C. Cir. 2011). The Court may grant

summary judgment if the pleadings, disclosure materials on file, and affidavits “show[ ] that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Judicial Watch, Inc. v. Dep’t of the Navy, 25 F. Supp.

3d 131, 136 (D.D.C. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)).

In a FOIA case, the Court conducts a de novo review of the record, and the federal agency bears

the burden of proving compliance with its obligations under FOIA. 5 U.S.C. § 552(a)(4)(B); see

Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981).




                                                 3
                                                III.

       The Service has failed to carry its burden at this stage. An agency “fulfills its obligations

under FOIA if it can demonstrate beyond material doubt that its search was reasonably calculated

to uncover all relevant documents.” Ancient Coin Collectors Guild v. U.S. Dep’t of State, 641

F.3d 504, 514 (D.C. Cir. 2011) (cleaned up). The Court may grant summary judgment on the

basis of the agency’s supporting declarations, see Military Audit Project, 656 F.2d at 738, but to

demonstrate the reasonableness of an agency’s search, the declarations must “specify ‘what

records were searched, by whom, and through what process,’” Rodriguez v. DOD, 236 F. Supp.

3d 26, 38 (D.D.C. 2017) (quoting Steinberg v. DOJ, 23 F.3d 548, 552 (D.C. Cir. 1994)). Here,

the Service’s declaration falls short.

       The declarant merely states in a conclusory fashion that searches were conducted without

stating, for example, what search terms the Eastern District of Pennsylvania, Northern District of

Ohio, or the Prisoner Operations Division may have used, or the types of files these offices

maintain, or the process by which these searches were conducted. There simply are not enough

proffered facts from which the Court could determine whether the Service has made “a good

faith effort to conduct a search for the requested records, using methods which can be reasonably

expected to produce the information requested.” Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57,

68 (D.C. Cir. 1990). 2

       Indeed, the Court raised a similar concern in denying the Service’s original Motion for

Summary Judgment: “At a minimum, the agency must “specify ‘what records




2
  Since the Service fails to show that it conducted an adequate search, the Court will not at this
time address whether the Service properly invoked various FOIA exemptions or whether the
Service disclosed all reasonably segregable material. See Mem. in Supp. of Renewed Mot. for
Summ. J. at 11–20, ECF No. 20-2.
                                                 4
were searched, by whom, and through what process,’” Rodriguez v. Dep’t of Defense, 236 F.

Supp. 3d 26, 38 (D.D.C. 2017) (quoting Steinberg v. Dep’t of Justice, 23 F.3d 548, 552 (D.C.

Cir. 1994)). The Service failed to do so.” Mem. Order 7/3/19 at 3, ECF No. 18. Yet once again,

the Service’s declaration has come up short.

        Accordingly, it is hereby

        ORDERED that the Service’s [20] Renewed Motion for Summary Judgment is DENIED

without prejudice; it is further

        ORDERED that the Service shall file any Second Renewed Motion for Summary

Judgment with additional documentation on or before February 27, 2020; Pichardo-Martinez

shall file his Opposition and any Cross-Motion for Summary Judgment on or before March 26,

2020; the Service shall file a combined Opposition and Reply on or before April 16, 2020; and

Pichardo-Martinez shall file his Reply, if any, on or before May 7, 2020.



        SO ORDERED.


                                                                            2020.01.27
                                                                            11:03:48 -05'00'
Dated: January 27, 2020                             TREVOR N. McFADDEN, U.S.D.J.




                                                5
